Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                 Case No. _______________________

 MALAK KHATABI, and other similarly                  )
 situated individuals,                               )
                                                     )
                Plaintiff(s),                        )
                                                     )
 v.                                                  )
                                                     )
 CAR AUTO HOLDINGS LLC d/b/a                         )
 Palmetto Alfa Romeo – Fiat, and CARLOS              )
 A. RIOS,                                            )
                                                     )
                Defendants.                          )
                                                     )

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs, MALAK KHATABI (“Plaintiff”) and other similarly situated individuals, sue

 the Defendants, CAR AUTO HOLDINGS LLC d/b/a Palmetto Alfa Romeo – Fiat, and CARLOS

 A. RIOS (collectively the “Defendants”), and allege:

                                         JURISDICTION

        1.      This is an action to recover money damages for unpaid minimum wages under the

 laws of the United States and for unpaid wages under Florida common law and Fla. Stat. § 448.081.

        2.      This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29 U.S.C. §

 201-219 (Section 216 for jurisdictional placement) (“the Act”). The Court has supplemental

 jurisdiction over the common law claim and Fla. Stat. § 448.08. The facts regarding Plaintiff’s




 1Plaintiff will file a charge of discrimination for sexual harassment and retaliation under the
 FCRA and Title VII.
                                                                                                   1
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 9




 state law claims are so related to the Federal claims that they form part of the same case or

 controversy.

                                               VENUE

         3.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.

         4.      Defendant CAR AUTO HOLDINGS LLC d/b/a Palmetto Alfa Romeo – Fiat

 (individually the “Corporate Defendant”) and CARLOS A. RIOS (individually the “Individual

 Defendant”), are a Florida company and a Florida resident, respectively, having their main place

 of business in Miami-Dade County, Florida, where Plaintiff worked for Defendants, and at all

 times material hereto were and are engaged in interstate commerce. The Individual Defendant,

 upon information and belief, resides in Miami-Dade County, Florida.

         COUNT I: WAGE AND HOUR VIOLATION BY CORPORATE DEFENDANT

         5.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-4

 above as if set out in full herein.

         6.      This action is brought by Plaintiff to recover from the Corporate Defendant

 minimum wages, as well as an additional amount as liquidated damages, costs, and reasonable

 attorney’s fees under the provisions of 29 U.S.C. § 201 et seq.

         7.      29 U.S.C. § 206 (a) (1) states "... an employer must pay a minimum wage of

 $5.15/hr to an employee who is engaged in commerce...” [29 U.S.C. § 206 (a) (1)]". On July 24,

 2007 Federal minimum wage was raised to $5.85/hr. On July 24, 2008, Federal minimum wage

 was raised to $6.55/hr. On July 24, 2009, Federal minimum wage was raised to $7.25/hr.

         8.      The Act provides minimum standards that may be exceeded but cannot be waived

 or reduced. Employers must comply, for example, with any Federal, State or municipal laws,



                                                                                                     2
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 9




 regulations or ordinances establishing a higher minimum wage or lower maximum workweek than

 those established under the Act. 29 C.F.R. § 541.4.

        9.      In Florida, the minimum wage in 2020 was $8.56 per hour.

        10.     Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

 operates as an organization which sells and/or markets its services and/or goods to customers from

 throughout the United States and also provides its services for goods sold and transported from

 across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

 Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

 state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

 engages in interstate commerce, particularly with respect to its employees. Upon information and

 belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

 excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

 in interstate commerce, otherwise satisfy the Act’s requirements.

        11.     By reason of the foregoing, the Corporate Defendant is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

 and those similarly situated were and/or are engaged in interstate commerce for the Corporate

 Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

 The Corporate Defendant is a car dealership and, through its business activity, affects interstate

 commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate commerce.




                                                                                                    3
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 9




 Plaintiff was employed by the Corporate Defendant as a car salesperson for the Corporate

 Defendant’s business.

         12.       Corporate Defendant sells and leases cars that have not been manufactured in

 Florida or in the United States.

         13.       Plaintiff worked for the Corporate Defendant from approximately August 26, 2020

 through December 15, 2020. In total, Plaintiff worked approximately 18 compensable weeks

 under the Act, or 18 compensable weeks if we count 3 years preceding the date of the filing of the

 instant action.

         14.       During her first two weeks of employment with the Corporate Defendant, Plaintiff

 spent approximately 60 hours working for the Corporate Defendant for free.

         15.       Specifically, for about 60 hours of compensable work, the Corporate Defendant had

 Plaintiff work for its benefit and in exchange it paid $0.00 to Plaintiff. This is illegal.

         16.       When Plaintiff complained about not getting paid, the Corporate Defendant told

 Plaintiff “we do not pay for this time; this is training time. You should be paying us to train you.”

         17.       After her initial two weeks of “training,” Plaintiff began working for the Corporate

 Defendant on a commission basis with a draw.

         18.       Plaintiff was employed as a car salesperson performing the same or similar duties

 as that of those other similarly situated car salespersons whom Plaintiff observed working at the

 Defendants on a commissions base with a draw. In fact, Plaintiff observed all car salesmen getting

 paid commissions with a draw.

         19.       Plaintiff seeks to recover unpaid minimum wages accumulated from the date of hire

 and/or from 3 (three) years preceding the date of the filing of this Complaint.




                                                                                                     4
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 9




        20.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

 time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid minimum wages is as

 follows:

        a. Actual Damages: $513.60

              i.      Calculation: $8.56 (minimum wage) x 60 (subject to discovery, number of

                      hours Plaintiff was paid $0.00 the first two weeks of her employment) =

                      $513.60.

        b. Liquidated Damages: $513.60

        c. Total Damages: $1,027.20 plus reasonable attorneys’ fees and costs of suit.

        21.        At all times material hereto, the Corporate Defendant failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

 situated performed services for the Corporate Defendant, and this defendant failed to make sure

 Plaintiff and those similarly situated individuals were paid all of their minimum wages during their

 first weeks of employment.

        22.        The additional persons who may become Plaintiffs in this action are employees

 and/or former employees of the Corporate Defendant who are and who were subject to the

 unlawful payroll practices and procedures of the Corporate Defendant and were not paid all of

 their minimum wages for time worked.

        23.        The Corporate Defendant knew and/or showed reckless disregard for the provisions

 of the Act concerning the payment of minimum wages and remains owing Plaintiff and those

 similarly situated these minimum wages since the commencement of Plaintiff’s and those similarly

 situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

 and those similarly situated are entitled to recover double damages.



                                                                                                      5
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 6 of 9




         24.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

 minimum wages as required by the laws of the United States as set forth above and remains owing

 Plaintiff these minimum wages since the commencement of Plaintiff’s employment with the

 Corporate Defendant as set forth above.

         25.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against the Corporate

               Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

               Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages for

               all hours worked to be calculated in a weekly basis; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                                           JURY DEMAND

         Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.

     COUNT II: WAGE AND HOUR VIOLATION BY THE INDIVIDUAL DEFENDANT

         26.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-25

 above as if set out in full herein.

         27.      At the times mentioned, the Individual Defendant was, and is now, an officer and

 member of the Corporate Defendant. The Individual Defendant was an employer of Plaintiff and



                                                                                                        6
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 7 of 9




 others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)], in

 that this defendant acted directly or indirectly in the interests of the Corporate Defendant in relation

 to the employees of the Corporate Defendant, including Plaintiff and others similarly situated. The

 Individual Defendant had operational control of the Corporate Defendant, was involved in the day-

 to-day functions of the Corporate Defendant, provided Plaintiff with her work schedule, and is

 jointly liable for Plaintiff’s damages.

         28.      The Individual Defendant is and was, at all times relevant, a person in control of

 the Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate

 (or not to compensate) its employees in accordance with the Act.

         29.      The Individual Defendant willfully and intentionally caused Plaintiff not to receive

 her minimum wages during her first two weeks of employment as required by the laws of the

 United States as set forth above and remains owing Plaintiff these minimum wages since the

 commencement of Plaintiff’s employment with the Corporate Defendant as set forth above.

         30.      Plaintiff has retained the law offices of the undersigned attorney to represent her in

 this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and other similarly situated and against the Individual

               Defendant on the basis of the Defendants’ willful violations of the Fair Labor Standards

               Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages for

               all hours worked; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and



                                                                                                       7
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 8 of 9




         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                                           JURY DEMAND

         Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.

       COUNT III: UNPAID WAGES UNDER FLORIDA STATUTES, SECTION 448.08

         31.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-4

 above as if set out in full herein.

         32.     At all times material hereto Plaintiff has resided in Miami-Dade County, Florida.

         33.     At all times material hereto, Plaintiff was the employee of the Corporate Defendant.

         34.     Plaintiff was employed by the Corporate Defendant as a car salesperson.

         35.     The Corporate Defendant paid Plaintiff on a commission basis.

         36.     All conditions precedent to the institution and maintenance of this cause of action

 have been met or waived.

         37.     Plaintiff has retained the law firm of SAENZ & ANDERSON, PLLC to represent

 her in this matter, and Plaintiff has agreed to pay, respectively, said firm a reasonable attorney’s

 fee for its services.

         38.     This is an action brought pursuant to and arising under Chapter 448, Florida

 Statutes.

         39.     The Corporate Defendant has willfully failed to pay Plaintiff commissions due her.

         40.     Subject to discovery, the Corporate Defendant has at least $950 in unpaid

 commissions owed to Plaintiff.

         41.     Unpaid commissions are unpaid wages, recoverable under common law and

 Chapter 448, Florida Statutes.



                                                                                                        8
Case 1:21-cv-20458-CMA Document 1 Entered on FLSD Docket 02/03/2021 Page 9 of 9




        42.     Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to recover costs of

 this action and a reasonable attorney’s fee.

        WHEREFORE, Plaintiff demands judgment against the Corporate Defendant for the

 following:

        a. Unpaid wages found to be due and owing;

        b. Prejudgment interest;

        c. Award of reasonable attorney’s fee and costs; and

        d. Such other relief as this Court deems just and equitable.

                                          JURY DEMAND

        Plaintiff demands trial by jury of all issues triable as of right by jury.


 Dated: February 3, 2021.



                                                        Respectfully submitted,

                                                        By:__/s/ Tanesha W. Blye
                                                        Tanesha W. Blye, Esquire
                                                        Fla. Bar No.: 738158
                                                        Email: tblye@saenzanderson.com
                                                        Aron Smukler, Esquire
                                                        Fla. Bar No.: 297779
                                                        Email: asmukler@saenzanderson.com
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com

                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549
                                                        Attorneys for Plaintiff




                                                                                                     9
